NO. 12-14-00242-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

CATHY ANN WALKER,                                           §   APPEAL FROM THE
APPELLANT

V.                                                          §   COUNTY COURT AT LAW #2

GOOD SHEPHERD MEDICAL
CENTER, INC.,
APPELLEE                                                    §   GREGG COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected her appeal on August 20, 2014.                  The clerk’s record was filed on
September 9, 2014, making Appellant’s brief due on or before October 9, 2014.
         When Appellant failed to file her brief by the due date, this court notified Appellant on
October 13, 2014, that the brief was past due. The notice warned that if no motion for extension
of time to file the brief was received by October 23, 2014, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure 42.3(b). Further, the notice
informed Appellant that the motion for extension of time must contain a reasonable explanation
for her failure to file the brief and a showing that Appellee had not suffered material injury
thereby.
         To date, Appellant has neither complied with, nor otherwise responded to, this court’s
October 13, 2014 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered October 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        OCTOBER 30, 2014


                                        NO. 12-14-00242-CV


                              CATHY ANN WALKER,
                                   Appellant
                                      V.
                      GOOD SHEPHERD MEDICAL CENTER, INC.,
                                   Appellee


                           Appeal from the County Court at Law No 2
                        of Gregg County, Texas (Tr.Ct.No. 2014-0170-C)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.